United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1502
Issued: February 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2006 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated January 30, 2006 finding that he had not established an
emotional condition causally related to factors of his federal employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On January 28, 2005 appellant, then a 41-year-old modified letter carrier, filed an
occupational disease claim alleging that he developed extreme stress due to harassment,
intimidation, retaliation, threats, bullying, lying and fraud by management. In an accompanying
narrative statement, he alleged that he had developed traumatic stress disorder due to the actions

of management. Appellant alleged that Patsy A. Pigue, the postmaster, would not pay him back
pay as awarded by an arbitrator on January 26, 2004.
In a letter dated February 14, 2005, the Office requested additional factual and medical
evidence in support of appellant’s claim. In a statement dated January 28, 2005, appellant
alleged that he was falsely accused of an assault and that the employing establishment fabricated
a case against him. Following the arbitrator’s January 26, 2004 decision, he requested to be
removed from a hostile work environment with the back pay he felt awarded by arbitrator.
Appellant stated that his badge did not open the door and that his accuser was stationed directly
across from him.
Dr. Shahidul Islam, a Board-certified psychiatrist, diagnosed reaction to stress and found
appellant totally disabled.
Dr. Thomas E. Staats, a clinical neuropsychologist, examined appellant on November 23
and December 9, 2004 and diagnosed occupational problem, anxiety disorder and depressive
disorder.
Ronnie Vercher, appellant’s supervisor, completed a statement on March 21, 2005. He
noted that appellant was awarded back pay as the result of a grievance regarding a notice of
proposed removal dated July 26, 2002. Appellant had filed an additional grievance alleging that
he was not allowed to complete his back pay paperwork properly causing him to receive less
money. On September 21, 2005 Mr. Vercher agreed to allow appellant to resubmit his
paperwork. Appellant did not complete the paperwork and Mr. Vercher agreed to help him do
so. However, he failed to submit the necessary documentation supporting efforts to seek outside
employment. Mr. Vercher denied appellant’s allegations of harassment, intimidation, retaliation,
threats, bullying, lying or fraud.
Ms. Pigue responded to appellant’s allegations on March 21, 2005. She stated that
appellant failed to provide documentation supporting that he sought outside employment in order
to receive back pay.
By decision dated March 25, 2005, the Office denied appellant’s claim finding that he
failed to substantiate a compensable factor of employment.
Appellant requested a hearing on April 15, 2005. He submitted a statement dated
November 15, 2004 alleging that he was harassed regarding his work schedule and that his badge
no longer worked as of November 12, 2004. Appellant also submitted an August 25, 2004
statement alleging that he attempted to properly process his back pay forms and was given
incorrect information. He requested reasonable accommodations in his work schedule on
February 11, 2004 due to his daughter’s disabilities.
The arbitrator issued a decision on January 26, 2004, sustaining appellant’s grievance
regarding a notice of proposed removal. She found that on June 25, 2002 appellant engaged in a
verbal exchange with a coworker and that there were some problems with the investigation. The
arbitrator stated that the evidence failed to support the intolerable threat of violence necessary to
support appellant’s removal. She found that the witnesses did not substantiate any contact or
threat and that there was not a fair investigation based on this lack of substantiation of violence.
2

However, the arbitrator noted that appellant did create a disturbance and behaved improperly
interfering with the business of management such that some form of discipline was appropriate.
She approved a suspension of 14 days. On October 20, 2005 appellant again attributed his
emotional condition to the investigation of an alleged threat on June 25, 2002, as well as the
denial of back pay.
In a grievance decision dated September 21, 2004, the grievance was resolved by
allowing appellant another opportunity to complete his back pay paperwork. Appellant testified
at his oral hearing before an Office hearing representative on October 19, 2005.
By decision dated January 30, 2006, the hearing representative found that appellant had
failed to establish a compensable factor of employment and denied his claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Generally, actions of the employing establishment in administrative or personnel matters
unrelated to the employee’s regular or specially assigned work duties, do not fall within the
coverage of the Act.3 While an administrative or personnel matter will be considered an
employment factor where the evidence discloses error or abuse on the part of the employing
establishment, mere perceptions are insufficient. In determining whether the employing
establishment erred or acted abusively, the Board determines whether the employing
establishment acted reasonably.4 Although the handling of leave requests and attendance matters
are generally related to employment, they are administrative functions of the employer and not
duties of the employee. As a general rule, a claimant’s reaction to administrative or personnel
matters falls outside the scope of the Act. However, to the extent that the evidence demonstrates
that the employing establishment either erred or acted abusively in discharging its administrative
or personnel responsibilities, such action will be considered a compensable employment factor.5
1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
3

James E. Norris, 52 ECAB 93, 100 (2000).

4

Bonnie Goodman, 50 ECAB 139, 143-44 (1998).

5

James P. Guinan, 51 ECAB 604, 607 (2000).

3

Reactions to disciplinary matters such as letters of warning and inquiries regarding conduct
pertain to actions taken in an administrative capacity and are not compensable until it is
established that the employing establishment erred or acted abusively in such capacity.6
Investigations are an administrative function of the employing establishment and are not
considered to be an employment factor unless there is evidence of error or abuse on the part of
the employing establishment.7
The Board has held that denials by an employing establishment of a request for a
different job, promotion or transfer are not compensable factors of employment under the Act, as
they do not involve appellant’s ability to perform his regular or specially assigned work duties,
but rather constitute appellant’s desire to work in a different position.8
The determination of an employee’s rights or remedies under other statutory authority
does not establish entitlement to benefits under the Act.
While determinations of other
administrative agencies or courts are instructive, such findings are not determinative with regard
to disability under the Act. A claimant must establish a factual basis for his or her allegations
with probative and reliable evidence. Grievances and Equal Employment Opportunity
complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.9 The issue is whether the claimant has submitted sufficient evidence under the Act to
establish a factual basis for the claim by supporting his or her allegations with probative and
reliable evidence. The primary reason for requiring factual evidence from the claimant in
support of his or her allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by the Office and the Board.10
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.
Mere perceptions of harassment or discrimination are not compensable under the Act.11
ANALYSIS
Appellant attributed his emotional condition to the investigation of an alleged threat
which resulted in a proposed removal, the processing of his back pay request and the denial of
reasonable accommodations in his work schedule. The Board finds that these are administrative
matters and that appellant must establish error or abuse on the part of the employing
establishment to establish these events as compensable employment factors.
6

Sherry L. McFall, 51 ECAB 436, 440 (2000).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Donald W. Bottles, 40 ECAB 349, 353 (1988).

9

Beverly R. Jones, 55 ECAB 411, 417 (2004).

10

C.S., 58 ECAB ___ (Docket No. 06-1583, issued November 6, 2006).

11

Reco Roncoglione, 52 ECAB 454, 456 (2001).

4

Appellant has submitted no evidence that the employing establishment acted
unreasonably in denying his request for a schedule change. He has also failed to establish that
the employing establishment improperly denied his back pay. Further, appellant has submitted
no evidence substantiating harassment or discrimination on the part of the employing
establishment through these actions.
Appellant has submitted an arbitrator’s January 26, 2004 decision that the employing
establishment did not properly investigate the allegation of a threat by appellant and that it
exceeded its reasonable disciplinary authority by proposing to remove appellant due to the
allegations. However, he did not submit the evidence upon which the arbitrator relied in
reaching these findings of error on the part of the employing establishment. The decision, while
setting aside the proposed removal, did note that appellant had created a disturbance and upheld
a 14-day suspension. The arbitrator’s decision alone is not sufficient to establish compensable
factors of employment in regard to the alleged errors and abuse in disciplinary actions and
investigations. The arbitrator’s decision does not contain a detailed factual explanation of the
factual basis for the findings which the Board can review to make its own determination of
whether the employing establishment’s actions were erroneous or abusive. Due to this defect,
appellant has not submitted sufficient evidence to substantiate a compensable factor of
employment.
CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
as he failed to submit sufficient evidence to substantiate the findings of the arbitrator or to submit
any other evidence substantiating error or abuse on the part of the employing establishment. The
Office’s decision must be affirmed.

5

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

